Citation Nr: 0947598	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The Veteran had active duty from November 1969 to September 
1971.   

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in North Little Rock, 
Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9), received in September 
2007, the Veteran indicated that he desired a hearing at the 
RO before a Veterans Law Judge.  In a statement received that 
same month, the Veteran further indicated that he would 
accept either a personal hearing, or a videoconference 
hearing in lieu of a personal hearing.  In May 2008, the 
Veteran was notified that a videoconference hearing was 
scheduled for June 2008.  However, in a statement received in 
June 2008, the Veteran's representative stated that the 
Veteran desired to reschedule his hearing so that he may 
gather additional evidence in support of his claims.

Given the foregoing, the appellant must be scheduled for the 
next available videoconference hearing at the RO in North 
Little Rock, Arkansas, before a VLJ from the Board.  See 38 
C.F.R. §§ 20.700(e), 20.703, 20.704 (2009); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing before a member 
of the Board at the North Little Rock, 
Arkansas, VA RO, in the order that the 
first request was received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


